Citation Nr: 0003487	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-20 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for post 
traumatic stress disorder.

2.  Entitlement to an initial compensable rating for tension 
headaches. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1953, from October 1953 to November 1957, and from June 1959 
to August 1972.  The record reflects that he was awarded the 
Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for tension headaches, evaluated as 
noncompensably disabling, and from the March 1997 rating 
decision which granted service connection for post traumatic 
stress disorder (PTSD), also evaluated as noncompensably 
disabling.  


FINDINGS OF FACT

1.  Adequate evidence for an equitable disposition of the 
veteran's claim for a compensable evaluation for PTSD has 
been developed. 

2.  The veteran's disabling psychiatric illness is 
attributable to post traumatic stress disorder.

3.  Post traumatic stress disorder is productive of 
unemployability.  



CONCLUSION OF LAW

Post traumatic stress disorder is 100 percent disabling in 
accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, and 4.132, Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to post traumatic stress 
disorder.  

On VA examination conducted in September 1995, the examiner 
noted difficulty in interviewing the veteran due to his 
demented state.  The veteran was unable to identify the 
correct month, or year and did not know who was the President 
of the United States.  He admitted to hearing voices speaking 
to him and believed his neighbors were ridiculing him.  The 
veteran reported his sister had recently removed weapons from 
his home because he was thinking of injuring people.  He was 
reportedly treated at a private medical facility where he 
received medication and counseling for PTSD.  The veteran 
gave a history of at least two years service in Vietnam, 
where he was not injured but saw others killed.  He indicated 
he felt guilty about having killed others in Vietnam.  The 
veteran reported frequent Vietnam related dreams, which 
disrupted his sleep.  On hearing loud noises he thought he 
was back in Vietnam.  Although he avoided stimuli of such 
memories, he was unable to rid himself of thoughts related to 
that experience.  He suffered from hypervigilance and 
exaggerated startle response, and expressed fear that his own 
irritability and easy anger could cause him to hurt someone.  
The nature of the veteran's dementia was unclear to the 
examiner.  The veteran was not able to give a coherent 
history.  He answered some questions inappropriately and gave 
answers to questions not asked.  He was unable to recall the 
names of all the medications he was taking.  It was 
considered that the veteran was without insight.  His affect 
was inappropriate and at times he appeared frightened.  He 
repeatedly noted an inability to sit still and said he was 
afraid that he might have an explosion during the interview.  
After 20 minutes the veteran insisted on leaving.  The 
examiner noted that no claims folder was available for 
review.  In the examiner's opinion the veteran was not only 
psychotic, but demented and clearly suffering from PTSD.  He 
was considered totally disabled, unable to do any sort of 
work inasmuch as he could not carry on a coherent 
conversation.  The examiner noted that the veteran's sister 
apparently did his errands and looked after him.  It was 
considered remarkable that the veteran was not hospitalized.  
The diagnoses were 1. PTSD, very severe, 2. Dementia of 
unexplained etiology, 3. Psychosis, not otherwise classified.  

Also of record is a VA examination report dated in February 
1996 which reflects only the notation PTSD, very severe, 
under the heading of examination results.  

An additional examination report dated in June 1996 indicates 
that the VA examiner reviewed the veteran's medical records, 
and noted that when he had examined the veteran in July and 
September 1995, he had found him to be quite demented.  On 
review of the claims folder the doctor found nothing to 
explain the nature of the veteran's dementia.  Although the 
veteran had described symptoms of PTSD to the examiner, it 
was felt that he was so incompetent and gave such a confusing 
history that further medical clarification was required from 
the veteran's treating physician.  

Private medical reports dated in June 1994 to January 1997 
were received in January 1997.  These reflect that when the 
veteran was seen initially in June through August 1994 the 
diagnoses assigned were PTSD, and depressive disorder, rule 
out bipolar disorder.  Treatment records dated in September 
1994 to January 1997 reflect a diagnosis of bi-polar 
disorder, with symptoms of PTSD also reflected in the record.  
Some relief was achieved with medication.  

The report of a VA examination conducted in March 1997 
reflects that the same examiner had seen the veteran in 
September 1995 and found him changed from that time.  The 
veteran was up-to-date on current events and aware of who the 
President was.  His sister was present and reported that one 
year earlier the veteran had gone into a severe depression as 
a result of the suicide of his close friend.  Reference was 
made to private treatment notes reflecting medication for 
major depression.  The veteran was considered greatly 
improved with anti-depressant medication.  His sister also 
related that the veteran remained isolated, with labile mood.  
The diagnosis was major depression.  The veteran was rated 55 
on the Global Assessment of Functioning (GAF) scale, an 
indication of moderate impairment of social and occupational 
functioning.  

Also of record is a letter dated in May 1997 and signed by a 
service department physician who related that the veteran had 
recently come under her care.  She noted the veteran had a 25 
year history of PTSD resulting from his experience in 
Vietnam.  The doctor also recorded that although she was not 
a psychiatrist, the veteran exhibited symptoms which she 
attributed to his prior service.  These included exaggerated 
startle response, intrusive thoughts, flashbacks, and 
nightmares as well as panic attacks.  

In June 1997 it was recorded in his private treatment records 
that the veteran's depression was under control with 
medication and he was experiencing some increase in anxiety 
and symptoms of PTSD.  Service department records dated in 
June 1997 reflect that the veteran was in treatment for 
chronic PTSD and major depression.  The assessment recorded 
in July 1997 private medical records was constant PTSD, with 
depression more under control.  

In the report of the veteran's July 1997 VA psychiatric 
examination the examiner noted that when he had previously 
seen the veteran in July and September 1995, he felt that the 
veteran was both demented and suffering from severe PTSD.  He 
also had concluded that the veteran was suffering from severe 
PTSD in February 1996.  When last seen in March 1997 the 
veteran had seemed less confused and more aware, although 
somewhat isolated.  In July 1997 the impression was very 
different.  The veteran did not know his own age.  He could 
not give the date, or identify the President.  He described 
daily nightmares, which prevented him from sleeping, and also 
complained of flashbacks brought on by noise, as well as an 
extreme startle response.  The veteran was considered to be 
clearly demented and incompetent to manage his funds.  He 
reported hearing voices and occasional suicidal thoughts.  
Although he was able to maintain hygiene, his memory was 
impaired, and speech was at times, irrelevant and illogical.  
The veteran did not suffer from panic attacks, but felt 
constantly depressed with low energy and difficulty 
concentrating.  The nature of his dementia was unclear.  The 
diagnoses included PTSD with a GAF score of 20, which 
reflects gross impairment in communication or some danger of 
injuring self or others.  The second diagnosis was dementia 
of unknown origin, also with a GAF score of 20.  

An additional VA examination was conducted in October 1997.  
The report reflects that the veteran was interviewed by two 
physicians who each reviewed his medical record.  The 
assessment was that the veteran had most prominently a rather 
moderate dementia.  It was not clear from the claims folder 
whether he had received a work up for dementia.  It was 
considered that the differential for such a work up would be 
Alzheimer's dementia and possibly alcohol related dementia, 
although the veteran denied a significant history of alcohol 
abuse.  The veteran also exhibited some symptoms consistent 
with depressive disorder.  With regard to PTSD his symptoms 
were considered to be not very impressive.  Rather, what 
appeared more prominent was a longstanding schizoid and 
antisocial personality style, combined with depressive 
disorder and a dementia leading to a rather withdrawn stance 
in his environment and angry and depressed affect.  His 
sleeping difficulties and nightmare were attributed to 
depressive disorder and would be expected to resolve with 
appropriate treatment.  The diagnoses were Axis I: dementia, 
not otherwise specified; depressive disorder, not otherwise 
specified; ruled out major depression.  Axis II: schizoid and 
antisocial traits.  A GAF score of 40 was assigned, a 
reflection of major functional impairment or some impairment 
in reality testing and communication. 

A January 1998 report signed by the veteran's private 
counselor, Charles A. Olsen, M.A. , O.P.C. reflects that he 
had seen the veteran episodically in psychotherapy since June 
1994.  Over the preceding 3 and 1/2 years the veteran had 
also been seen by a physician on a regular basis for medical 
management.  It was considered that the veteran was a 
complex, multiple psychiatric diagnosis patient.  A history 
was noted of treatment on return from Vietnam for "shell 
shock."  The veteran reportedly had functioned marginally in 
society as a truck driver after service, with symptoms of 
PTSD increasing after a motor vehicle accident.  Persistent 
symptoms included daily intrusive thoughts of war, profound 
sleep disturbance with recurring nightmares, flashbacks, in 
which the veteran sees and feels a dead Viet Cong soldier 
laying on top of him and smothering him, extreme difficulty 
in moderating anger and rage, paranoid ideation, excessive 
anxiety symptoms which kept him isolated in his home, and 
depressed mood.  By comparison to other disabled veterans he 
was considered at the highest level of disability, unable to 
leave his home for errands and unable to travel unaccompanied 
to his VA examination in the city.  The diagnosis was Axis I: 
PTSD, chronic, bipolar disorder.  Axis IV: past exposure to 
catastrophic war related stressors.  The GAF score assigned 
was 35, reflecting major functional impairment or some 
impairment in reality testing and communication.  

When the veteran testified at his personal hearing in October 
1998 he related that war movies and loud noises were 
upsetting to him.  He said that he did not deal well with 
other people, preferring to stay alone.  Reportedly he was 
too nervous to attend church or go shopping.  In response to 
questioning the veteran said that he felt better when taking 
the medication prescribed for PTSD, than he had felt while 
taking medication prescribed for bi-polar disorder.  During 
the latter period he had noted anger, frustration and 
constantly feeling uptight. 

Also of record is a letter dated in September 1998 and signed 
by a service department physician, who related that the 
veteran was currently in his care for treatment of severe 
PTSD resulting in severe impairment of social and 
occupational function.  In February 1999 the same physician 
submitted an additional letter in which he related that he 
had been the veteran's attending physician for the previous 
year and the veteran had been cared for by his service 
department facility for 20 years.  The veteran was considered 
to have severe, unrelenting PTSD resulting from his war 
experiences in Vietnam.  He is currently seen on a monthly 
basis for psychotherapy and medical management.  On this 
regimen he continues to experience daily flashbacks, 
disturbed sleep, social withdrawal, phobic avoidance, startle 
response and irritability.  He is able to venture outside his 
home on a daily basis with encouragement, but is unable to 
attend social events on a regular basis.  He had not been 
able to work and only able to visit irregularly with family 
due to the emergence of anxiety in the context of 
interpersonal strife.  Given the severity and tenacity of the 
veteran's symptoms of PTSD it was the doctor's opinion that 
despite aggressive and persistent care he will suffer from 
debilitating illness indefinitely.  It was also his opinion, 
after review of the veteran's medical file, that PTSD 
explained the entire range of the veteran's psychiatric signs 
and symptoms and that bi-polar disorder had been ruled out.  

Legal Analysis

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that 
sufficient relevant evidence has been obtained regarding the 
claim for increased evaluation of PTSD and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VA O.G.C. Prec. 11-97 (March 25, 1997).   

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Veteran's Appeals (Court) concluded 
that should the Board determine that any one of the three 
independent criteria listed in Diagnostic Code 9411 has been 
met, then a 100 percent rating should be assigned. 

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 
 10 percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.  38 C.F.R. § 4.130 (Effective November 7, 1996).

The medical evidence of record reflects that during nearly 
all of the period at issue the veteran's medical examiners 
have assessed him as seriously, to very severely, impaired by 
psychiatric symptoms.  The record includes multiple 
assessments by GAF score which range from major impairment, 
to the level at which there is some danger of the veteran 
hurting himself, with gross impairment of communication.  
Although he was assigned a GAF score reflecting only moderate 
impairment for a brief period in 1997, the same examiner 
altered his assessment downward to the lowest level assigned, 
only 4 months later.  Several treating and examining 
professionals have stated that the veteran is unemployable 
due to his psychiatric illness, and there is no opinion to 
the contrary of record. 

The diagnosis assigned for the veteran's psychiatric 
symptomatology is less consistent.  After an initial 
diagnosis of PTSD and depressive disorder in June through 
August 1994, early treatment records dated in September 1994 
to January 1997 reflect a diagnosis of bi-polar disorder, 
although symptoms of PTSD are also reflected.  Increased PTSD 
symptoms are reflected beginning in 1997.  Since that time 
multiple VA examination reports, to include those reflecting 
review of the entire medical record, as well as statements 
from private examiners and treating professionals have 
reflected a diagnosis of severe PTSD.  Although a diagnosis 
of major depressive disorder was entered in March 1997, the 
same VA physician changed his diagnoses to PTSD and dementia, 
4 months later.  However, in October 1997 two VA physicians 
concluded after evaluation of the veteran and review of his 
medical record that symptoms of PTSD were relatively less 
impressive.  Instead, they assigned diagnoses of dementia of 
unknown etiology and depressive disorder.  Subsequently the 
veteran's long term psychotherapist and his attending 
physician have asserted that the veteran suffers from severe 
PTSD.  Although the psychotherapist considered that bi-polar 
disorder was an additional diagnosis, the treating physician 
noted his opinion that PTSD explained the full range of 
symptoms and bi-polar disorder had been ruled out.  

In weighing the medical evidence, with regard to conflicting 
diagnoses, greater probative value is assigned to those 
medical opinions reflecting evaluation of the full medical 
record.  Moreover, the opinions of treating professionals 
warrant enhanced weight inasmuch as they are based upon 
extensive exposure to the veteran, and the opportunity for an 
evolving assessment of the nature of his condition over a 
prolonged period, rather than a diagnosis based upon 
examination at one point in time.

In this case, after careful consideration of the full record, 
it is concluded that the evidence indicating that the 
veteran's disabling psychiatric illness is attributable to a 
diagnosis of PTSD, as reflected by the conclusions of 
multiple VA and private examiners as well as treating 
professionals, from 1994 to the present time, outweighs the 
countervailing evidence, which is reflected primarily by the 
early treatment records and the October 1997 VA examination.  
To the extent that coexisting diagnoses have been assigned 
with PTSD, there is no evidence to permit separation of the 
debilitating effects of PTSD from the manifestations of other 
conditions.  Thus when the evidence is construed in the 
manner most favorable to the veteran and doubt is resolved in 
his favor, as required under 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3, the record warrants a finding that the disabling 
manifestations of psychiatric illness are attributable to 
PTSD.  Inasmuch as it is also the medical consensus that the 
veteran is unemployable due to his psychiatric illness, a 
100 percent evaluation is warranted under the schedular 
criteria in effect prior to 1996 and the holding in Johnson.  


ORDER

A 100 percent disability rating is granted for PTSD.


REMAND

On preliminary review of the record it is noted that private 
medical records dated in July 1997 reflect the veteran's 
report that he had been seen the previous day at the Fort 
Meade dispensary due to headaches.  The veteran further 
claimed he had visited that facility approximately every two 
weeks over the preceding year.  The record indicates that the 
RO has not requested the reports of the referenced treatment 
for association with the claims folder.  Additionally, 
although the record reflects that the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA), effective June 1994, the decision and 
medical evidence related to that award also are not of 
record.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
made it clear that Social Security records are relevant to 
claims for disability compensation. See Masors v. Derwinski, 
2 Vet.App. 181 (1992).  VA's duty to assist specifically 
includes requesting records from other federal agencies . 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  In this 
case the SSA decision together with the records considered in 
arriving at the decision should be obtained, as well as the 
records of treatment referenced above.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private who have treated or 
evaluated him for headaches since 
service.  After obtaining the necessary 
releases, the RO request copies of any 
previously unobtained, pertinent medical 
records for association with the claims 
folder.  Specific request should be made 
to the Fort Meade dispensary for records 
of pertinent treatment during the period 
July 1996 to July 1997.   

2.  The RO should contact the SSA and 
obtain legible copies of the decision(s) 
awarding disability benefits to the 
veteran, and the medical records upon 
which all decisions were based.  Once 
obtained, all records must be associated 
with the claims folder.

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

